In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
EDWARD ANTHONY,          *
                         *                         No. 14-680
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *                         Filed: March 2, 2016
                         *
SECRETARY OF HEALTH      *                         Proffer; damages; influenza (“flu”)
AND HUMAN SERVICES,      *                         vaccine; shoulder injury related to
                         *                         vaccine administration; SIRVA
             Respondent. *
******************** *

Richard Gage, Richard Gage, P.C., Cheyenne, WY, for Petitioner;
Gordon Shemin, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On July 30, 2014, Edward Anthony filed a petition under the National
Childhood Vaccine Injury Act, 42 C.F.R. §300aa-10 through 34 (2012), alleging
that he suffered a chronic left shoulder injury related to his receipt of an influenza
(“flu”) vaccination in his left shoulder on October 31, 2011.

       On October 28, 2014, a ruling found Mr. Anthony entitled to compensation.

       After substantial negotiations, filings, and a hearing on the pain and
suffering component of damages, on February 22, 2016, respondent filed a status
report regarding damages. Petitioner does not object to the status report.
Petitioner and respondent were able to agree on petitioner’s past and future
medical care, and thus the status report proffers those amounts. Disagreement

       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
remains about the magnitude of damages for petitioner’s pain and suffering. The
undersigned, however, held a hearing on February 2, 2016 on the pain and
suffering issue, and subsequent orders on February 16 and 19, 2016, decided the
petitioner’s amount of compensation for pain and suffering. Based on the February
19, 2016 order, petitioner and respondent are able to proffer the net present value
of petitioner’s pain and suffering.

       The parties agree to the damages outlined in the February 22, 2016, status
report, and the undersigned finds the damages reasonable.

       Damages outlined in the status report:

   1. A lump sum payment of $291,842.00 representing compensation for life
      care expenses expected to be incurred during the first year after
      judgment ($42,530.00), pain and suffering ($248,540.00), and past
      unreimbursable expenses ($772.00), in the form of a check payable to
      petitioner, Edward Anthony.

   2. An amount sufficient to purchase an annuity contract,2 subject to the
      conditions described below, that will provide payments for the life care
      items contained in the life care plan, as illustrated by the charts at
      Appendix A, attached hereto, paid to the life insurance company3 from
      which the annuity will be purchased.4 Compensation for Year Two
      (beginning on the first anniversary of the date of judgment) and all
      subsequent years shall be provided through respondent’s purchase of
      an annuity, which annuity shall make payments directly to petitioner,
      Edward Anthony, only so long as Edward Anthony is alive at the time a

       2
         In respondent’s discretion, respondent may purchase one or more annuity contracts
from one or more life insurance companies.
       3
         The Life Insurance Company must have a minimum of $250,000,000 capital and
surplus, exclusive of any mandatory security valuation reserve. The Life Insurance Company
must have one of the following ratings from two of the following rating organizations:
           a. A.M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;
           b. Moody’s Investor Service Claims Paying Rating: Aa3, Aa2, Aa1, or Aaa;
           c. Standard and Poor’s Corporation Insurer Claims-Paying Ability Rating: AA-, AA,
                AA+, or AAA;
           d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability Rating:
                AA-, AA, AA+, or AAA.
       4
         Petitioner authorizes the disclosure of certain documents filed by the petitioner in this
case consistent with the Privacy Act and the routine uses described in the National Vaccine
Injury Compensation Program System of Records, No. 09-15-0056.

                                                2
        particular payment is due. Written notice shall be provided to the
        Secretary of Health and Human Services and the Life Insurance
        Company within twenty (20) days of Edward Anthony’s death. At the
        Secretary’s sole discretion, the periodic payments may be provided to
        petitioner in monthly, quarterly, annual or other installments. The
        totals set forth in Appendix A describe only the total yearly sum to be
        paid to petitioner and do not require that the payment be made in one
        annual installment. A four percent (4%) growth rate should be applied
        to all non-medical life care items, and a six percent (6%) growth rate
        should be applied to all medical life care items. Thus, the benefits
        illustrated in the chart at Appendix A that are to be paid through
        annuity payments should grow as follows: four percent (4%)
        compounded annually from the date of judgment for non-medical items,
        and six percent (6%) compounded annually from the date of judgment
        for medical items.

   3. The above amounts represent compensation for all damages that would
      be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 14-680 according to this decision
and the attached stipulation.5

        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.

        IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        5
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                3
        Pet. Edward Anthony
        D.O.B. 07/06/1949

              DATE:       02/17/16
              TIME:      07:22 PM

        SUMMARY OF LIFE CARE ITEMS - AGREED LIFE CARE PLAN dated February 15, 2016

ITEM OF CARE            Insurance     Medical      Ancillary     Supplies      Trans-         Home              TOTALS            TOTALS             TOTALS OF
                                        Care        Services                 portation      Services             of Items          of Items   4.0% & 6.0% ITEMS
                                                                                                              with a 6.0%       with a 4.0%        & APPLYING
                                                                                                             Growth Rate       Growth Rate        THE GROWTH
GROWTH RATE                   6.0%       6.0%           6.0%         6.0%         4.0%          4.0%                                                       RATE

 AGE           YEAR

   67            2016     1,454.00   11,640.11      2,894.50        619.96       670.00     23,295.87                 16,609         23,966              42,530
   68            2017     5,035.86        0.00        480.00        120.37        25.00     23,280.96                  5,636         23,306              31,541
   69            2018     5,035.86        0.00        480.00        120.37        25.00     23,280.96                  5,636         23,306              32,929
   70            2019     5,035.86        0.00        480.00        120.37        25.00     23,280.96                  5,636         23,306              34,380
   71            2020     5,035.86        0.00        480.00        120.37        25.00     23,280.96                  5,636         23,306              35,898
   72            2021     5,035.86        0.00          0.00        120.37        25.00     23,280.96                  5,156         23,306              36,804
   73            2022     5,035.86        0.00          0.00        120.37        25.00     23,280.96                  5,156         23,306              38,422
   74            2023     5,035.86        0.00          0.00        120.37        25.00     23,280.96                  5,156         23,306              40,114
   75            2024     5,035.86        0.00          0.00        120.37        25.00     23,280.96                  5,156         23,306              41,883
   76            2025     5,035.86        0.00          0.00        120.37        25.00     23,280.96                  5,156         23,306              43,733
   77            2026     5,035.86        0.00          0.00        120.37        25.00     23,280.96                  5,156         23,306              45,667
   78            2027     5,035.86        0.00          0.00        120.37        25.00     23,280.96                  5,156         23,306              47,689
   79            2028     5,035.86        0.00          0.00        120.37        25.00     23,280.96                  5,156         23,306              49,804
   80            2029     5,035.86        0.00          0.00        120.37        25.00     23,280.96                  5,156         23,306              52,016
   81            2030     5,035.86        0.00          0.00        120.37        25.00     23,280.96                  5,156         23,306              54,330
   82            2031     5,035.86        0.00          0.00        120.37        25.00     23,280.96                  5,156         23,306              56,750
   83            2032     5,035.86        0.00          0.00        120.37        25.00     23,280.96                  5,156         23,306              59,282
   84            2033     5,035.86        0.00          0.00        120.37        25.00     23,280.96                  5,156         23,306              61,931
   85            2034     5,035.86        0.00          0.00        120.37        25.00     23,280.96                  5,156         23,306              64,703
   86            2035     5,035.86        0.00          0.00        120.37        25.00     23,280.96                  5,156         23,306              67,603
   87            2036     5,035.86        0.00          0.00        120.37        25.00     23,280.96                  5,156         23,306              70,638

                           102,171      11,640         4,815         3,027        1,170       488,915                121,653        490,085            1,008,645

                           16.70%       1.90%          0.79%        0.49%        0.19%        79.92%                                                    100.00%

This Report was generated using Sequoia Settlement Services, Inc. Software (c) 1990


                                                                     Anthony v. HHS, No. 14-680V
                                                     Appendix A to Respondent's Status Report of February 22, 2016                                        Pg. 1
                                     ANNUITY FUNDING                                     PORTFOLIO
                                            AGREED LIFE CARE PLAN dated February 15, 2016

                                                    4.0 % and 6.0% GROWTH RATES

              DATE:            02/17/16
              TIME:            07:22 PM


Pet. Edward Anthony
D.O.B. 07/06/1949              Column 1            Column 2     Column 3       Column 4         Column 5      Column 6   Column 7         Column 8

Settlement Item                TOTAL             ANNUAL  CASH &               ANNUITY          ANNUITY       ANNUITY     ANNUAL CUMULATIVE
Starting Amount             MEDICAL          STRUCTURED ANNUITY                   5,793           25,209           540    SAFETY    SAFETY
Inflation Factor          CARE NEEDS         SETTLEMENT   LUMP                   6.00%            4.00%         6.00%    MARGIN    MARGIN
Beginning Year                   2016           BENEFITS  SUMS                     2017             2017          2017       2016      2016
Ending Year                      2036                                             LIFE             LIFE           2020       2036      2036

                                 TOTAL                  S/S   Cash &            Deferred        Deferred      Deferred      Safety       Cum.Safety
 AGE           YEAR              NEEDS               TOTAL Lump Sums            Annuity         Annuity       Annuity      Margin           Margin

   67           2016               42,530              42,530       42,530                                                      0                 0
   68           2017               31,541              31,542                          5,793       25,209          540          1                 2
   69           2018               32,929              32,930                          6,141       26,217          572          1                 3
   70           2019               34,380              34,382                          6,509       27,266          607          2                 5
   71           2020               35,898              35,899                          6,900       28,357          643          2                 6
   72           2021               36,804              36,804                          7,314       29,491                       1                 7
   73           2022               38,422              38,423                          7,752       30,671                       1                 8
   74           2023               40,114              40,115                          8,217       31,897                       1                 9
   75           2024               41,883              41,884                          8,711       33,173                       1                10
   76           2025               43,733              43,733                          9,233       34,500                       1                11
   77           2026               45,667              45,667                          9,787       35,880                       1                12
   78           2027               47,689              47,690                         10,374       37,315                       1                12
   79           2028               49,804              49,805                         10,997       38,808                       1                13
   80           2029               52,016              52,017                         11,657       40,360                       1                14
   81           2030               54,330              54,331                         12,356       41,975                       1                15
   82           2031               56,750              56,751                         13,097       43,654                       1                16
   83           2032               59,282              59,283                         13,883       45,400                       1                17
   84           2033               61,931              61,932                         14,716       47,216                       1                18
   85           2034               64,703              64,704                         15,599       49,105                       1                19
   86           2035               67,603              67,604                         16,535       51,069                       1                20
   87           2036               70,638              70,639                         17,527       53,112                       1                21

ITEMIZED TOTALS                 1,008,645           1,008,667       42,530        213,099         750,676        2,362         21                21


This Report was generated using Sequoia Settlement Services, Inc. Software (c) 1990




                                                             Anthony v. HHS, No. 14-680V
                                             Appendix A to Respondent's Status Report of February 22, 2016                       Pg. 2